     Case 2:18-cv-01403-RFB-EJY Document 91 Filed 10/27/20 Page 1 of 6


  SAO
1 Marjorie L. Hauf, Esq.
  Nevada Bar No.: 8111
2 Matthew G. Pfau, Esq.
  Nevada Bar No.: 11439
3 H&P LAW
  8950 W Tropicana Ave., #1
4 Las Vegas, NV 89147
  702 598 4529 TEL
5 702 598 3626 FAX
  mhauf@courtroomproven.com
6 mpfau@courtroomproven.com
  Attorneys for Plaintiffs
7

8
                                      UNITED STATES DISTRICT COURT
9
                                            DISTRICT OF NEVADA
10
                                                  ***
11      SUSAN HOY as Special Administrator of the Case No.: 2:18-cv-01403-RFB-GWF
        ESTATE OF A.D.J., a male minor (November
12      17, 2003-April 25, 2017) and SUSAN HOY as
        Guardian Ad Litem of A.B.J., a female minor,
13      (December 21, 2005), DIJONAY THOMAS,
        individually and as heir to A.D.J.
14
                              Plaintiffs,
15      vs.
                                                         STIPULATION AND [PROPOSED] ORDER TO
16      PAUL D. JONES, individually; DOES I-X,             STAY DISCOVERY AND STATUS REPORT
        individuals; and ROE CORPORATIONS I-X;                PURSUANT TO ORDER (ECF 59)
17      DOE CLARK COUNTY DEPARTMENT OF                               THIRD REQUEST
        FAMILY SERVICES EMPLOYEES XI-XXX;
18      individually and in their official capacities;
        BOULDER II DE, LLC, a Delaware Limited
19      Liability Company dba SIEGEL SUITES
        BOULDER 2; DOE EMPLOYEE SIEGEL
20      SUITES I-X,
        Defendants.
21

22
        COMES NOW Plaintiffs SUSAN HOY as Special Administrator of the ESTATE OF A.D.J., a male
23
     minor (November 17, 2003 - April 25, 2017), and SUSAN HOY as Guardian Ad Litem of A.B.J., a
24
     female minor, (December 21, 2005), DIJONAY THOMAS, individually and as heir to A.D.J. and
25
     BOULDER II DE, LLC, dba SIEGEL SUITES BOULDER 2 by and through their respective counsel of
26
     record, do hereby stipulate to stay discovery proceedings, except written discovery, subpoenas
27
     and written requests of that nature, pending the conclusion in State of Nevada v. Paul Darell
28
     Case 2:18-cv-01403-RFB-EJY Document 91 Filed 10/27/20 Page 2 of 6



1 Jones, Case No. C-17-326614-1.

2       Pursuant to Local Rule 6-1(b), the Parties hereby aver that this is the third such stay requested

3 in this matter:

4          Plaintiffs filed a Complaint on May 14, 2018 against Paul D. Jones, individually; Carole

5           Falcone, individually and in her official capacity; Paula Hammack, individually and in her

6           official capacity; Clark County Department of Family Services; County of Clark, a political

7           subdivision of the State of Nevada; Does I-X, individuals; and Roe Corporations I-X; Doe

8           Clark County Department of Family Services Employees XI-XXX; individually and in their

9           official capacities.

10         Plaintiffs and the County Defendants conducted an FRCP 26(f) conference prior to the

11          Siegel Defendants appearing in this action. Subsequently, on April 15, 2019, all parties

12          appeared for a supplemental FRCP 26(f) conference.

13         County Defendants served their FRCP 26(a) Initial Disclosures with exhibits thereto on

14          October 9, 2018.

15         Plaintiffs served their FRCP 26(a) Initial Disclosures with exhibits thereto on October 12,

16          2018.

17         County Defendants served their FRCP 26(a) First Supplemental Disclosure with exhibits

18          thereto on December 5, 2018.

19         County Defendants served their FRCP 26(a) Second Supplemental Disclosure with exhibits

20          thereto on December 7, 2018.

21         Plaintiffs filed their First Amended Complaint on February 5, 2019. Pursuant to Stipulation

22          and Order, Plaintiffs removed Defendant Clark County Department of Family Services and

23          added Defendants Boulder II De, LLC., The Siegel Group Nevada, INC. and Boulder II LV

24          Holdings, LLC.

25         A Stipulation and Order to Extend Discovery Deadlines (First Request) was filed on

26          February 11, 2019, prior to the Siegel Defendants’ appearance in this matter.

27         County Defendants filed their Answer to Plaintiffs’ First Amended Complaint on February

28          25, 2019.
                                                        –2–
                      _____________________________________________________________
                              S TI P UL ATI ON A N D O RDE R TO S TAY D I SCOVE RY
     Case 2:18-cv-01403-RFB-EJY Document 91 Filed 10/27/20 Page 3 of 6



1          County Defendants served their FRCP 26(a) Third Supplemental Disclosure with exhibits

2           thereto on March 21, 2019.

3          County Defendants served their FRCP 26(a) Fourth Supplemental Disclosure with exhibits

4           thereto on March 21, 2019.

5          On March 27, 2019 and March 29, 2019, Plaintiffs propounded written discovery on the

6           County Defendants.

7          Siegel Defendants filed their Motion to Dismiss Plaintiffs’ First Amended Complaint on

8           March 28, 2019.

9          County Defendants served their FRCP 26(a) Fifth Supplemental Disclosure with exhibits

10          thereto on April 15, 2019.

11         County Defendants served their FRCP 26(a) Sixth Supplemental Disclosure with exhibits

12          thereto on April 30, 2019.

13         A Stipulation and Order to Extend Discovery Deadlines (Second Request) was filed on May

14          1, 2019.

15         On May 7, 2019 Siegel Defendants served their Initial Disclosures.

16         County Defendants responded to Plaintiffs’ propounded Requests for Admissions,

17          Requests for Production of Documents, and Interrogatories on May 23, 2019.

18         County Defendants served their FRCP 26(a) Seventh Supplemental Disclosure with

19          exhibits thereto on June 14, 2019.

20         County Defendants filed a Motion for Summary Judgment on August 2, 2019.

21         On August 8, 2019 the Siegel Defendants propounded written discovery on Plaintiffs.

22         From September 13, 2019 to September 25, 2019 Plaintiffs responded to Siegel

23          Defendants’ written discovery.

24         County Defendants served their FRCP 26(a) Eighth Supplemental Disclosure with exhibits

25          thereto on September 20, 2019.

26         County Defendants propounded their first set of Requests for Admissions, Requests for

27          Production of Documents, and Interrogatories on October 1, 2019.

28         Plaintiffs propounded written discovery on the Siegel Defendants on October 28, 2019.
                                                         –3–
                       _____________________________________________________________
                               S TI P UL ATI ON A N D O RDE R TO S TAY D I SCOVE RY
     Case 2:18-cv-01403-RFB-EJY Document 91 Filed 10/27/20 Page 4 of 6



1               Plaintiffs served its FRCP 26(a) First Supplemental Disclosures with exhibits thereto on

2                October 30, 2019.

3               On November 8, 2019, this Court stayed discovery in this case for sixty days due to Paul

4                D. Jones’ pending criminal trial.

5               The Siegel Defendants responded to Plaintiff’s written discovery on December 18, 2019.

6               On February 6, 2020, this Court once again stayed discovery in this case due to the

7                continuation of the pending criminal trial.

8               On May 30, 2020 this Court decided both the Siegel Defendants’ Motion to Dismiss

9                Plaintiffs’ First Amended Complaint and County Defendants’ Motion for Summary

10               Judgment. The County’s Motion was granted and the County Defendants were dismissed.

11               The Siegel Defendants’ Motion was granted in part and denied in part. The Siegel Group

12               Nevada Inc. and Boulder II LV Holdings, LLC. were dismissed without prejudice and

13               Plaintiffs were granted leave to amend the Complaint to assert allegations sufficient to

14               state a claim for liability as to these Defendants. Boulder II De, LLC., a Delaware Limited

15               Liability Company dba SIEGEL SUITES BOULDER 2 remains as a Defendant.

16              Plaintiffs filed a Motion for Reconsideration of Order Granting Defendants County of

17               Clark, Carole Falcone, and Paula Hammack’s Motion for Summary Judgment on June 30,

18               2020, which is still pending.

19              The County Defendants filed an opposition to Plaintiffs’ Motion for Reconsideration on

20               July 14, 2020.

21              Plaintiffs filed a Reply to the Motion for Reconsideration on July 21, 2020.

22              Plaintiffs filed a Motion to Amend the Complaint After the Motion for Reconsideration

23               Decision on October 7, 2020, which is still pending.

24         DISCOVERY TO BE COMPLETED AND REASONS FOR STAY OF DISCOVERY:

25         Discovery to be completed includes:

26            Depositions of Defendants;

27            Depositions of Fact Witnesses;

28            Depositions of Plaintiffs;
                                                            –4–
                          _____________________________________________________________
                                  S TI P UL ATI ON A N D O RDE R TO S TAY D I SCOVE RY
     Case 2:18-cv-01403-RFB-EJY Document 91 Filed 10/27/20 Page 5 of 6



 1         Depositions of Treaters;

 2         Disclosure of Experts;

 3         Depositions of Experts;

 4         Deposition of Defendants’ FRCP 30(b)(6) representative(s);

 5         Additional written discovery and depositions as the Parties deem necessary.

 6         Due to the aforementioned pending criminal case in the Eighth Judicial District Court,

 7 Plaintiffs have been unable to obtain information regarding the investigation A subpoena to the

 8 Las Vegas Metropolitan Police Department was unsuccessful in obtaining any information related

 9 to the events that may have transpired at the Siegel Defendants’ premises, nor was it successful

10 in obtaining the documents related to Las Vegas Metropolitan Police Department’s interaction

11 with County Defendants. This information is critical to this litigation and the criminal trial dates

12 have been repeatedly continued.

13         The parties aver, pursuant to Local Rule 6-1, that good cause exists for the requested stay.

14 The parties agree that, pending this Court’s approval, stay of discovery proceedings are

15 appropriate, given the restrictions on the necessary discovery to this litigation due to the pending

16 criminal trial against Paul Jones. The Parties have agreed upon staying discovery in this litigation

17 except for written discovery, subpoenas and requests of that nature. In other words, the parties

18 have agreed to stay depositions and expert disclosures until the conclusion of the criminal trial,

19 but written discovery, and the like may proceed. Upon conclusion of the criminal matter the

20 Parties will submit a proposed stipulated amended Discovery Schedule. The criminal trial was

21 continued by the Eighth Judicial District Court to April 26, 2021.

22         Also supporting good cause for the extension is the potential for this case to be remanded

23 back to state court. Should Plaintiffs’ Motion for Reconsideration be denied, this Court will no

24 longer have jurisdiction over this case and it will have to return to state court.

25

26

27

28
                                                         –5–
                       _____________________________________________________________
                               S TI P UL ATI ON A N D O RDE R TO S TAY D I SCOVE RY
     Case 2:18-cv-01403-RFB-EJY Document 91 Filed 10/27/20 Page 6 of 6



1       If this stay is granted, all anticipated additional discovery will proceed after the conclusion of

2 the criminal trial. The Parties aver that this request for stay of discovery is made by the Parties

3 in good faith and not for purpose of delay.

4

5       Dated this _26th_ day of October, 2020.                 Dated this _26 th_ day of October, 2020.

6

7       H&P Law                                                  Hawkins Melendrez, P.C.

8       /s/ Marjorie Hauf, Esq.                                 /s/ Martin I. Melendrez, Esq.

9       ________________________________                        _______________________________
        Marjorie Hauf, Esq.                                     Martin I. Melendrez, Esq.
10      Nevada Bar No. 8111                                     Nevada Bar No. 7818
        Matthew G. Pfau, Esq.                                   9555 Hillwood Drive, Suite 150
11      Nevada Bar No.: 11439                                   Las Vegas, NV 89134
        8950 W Tropicana Ave., #1                               Attorney for Defendants, The Siegel
12      Attorneys for Plaintiffs                                Group of Nevada, Inc., Boulder II De,
                                                                LLC, and Boulder II LV Holdings, LLC.
13

14
                               ORDER
15

16      IT IS HEREBY ORDERED that the stay of discovery is
        continued for an additional 90 days to January 25,
17      2021. Approximately ten days prior to the
        expiration of the stay (January 15, 2021), the
18      parties shall submit a status report regarding the
        criminal trial proceedings and whether an
19      additional stay of discovery is needed.
20

21

22      _________________________________________
        UNITED STATES MAGISTRATE JUDGE
23
        Dated: October 27, 2020
24

25

26

27

28
                                                      –6–
                     _____________________________________________________________
                             S TI P ULATI ON A N D O RDE R TO S TAY D I SCOVE RY
